— Orders reversed on the law, with ten dollars costs and disbursements, and motion in all respects granted, with ten dollars costs to plaintiff to abide the event. In our opinion, the plaintiff is entitled to examine the defendants before trial for the purpose of proving the allegations of the complaint that are denied by the answers, and the Superintendent of Banks should produce the books and records of the bank in his custody under section 288 of the Civil Practice Act for use upon the examination of the defendants. The books being in the closed bank, their production will cause no hardship. The order to be made hereon shall provide for their production and examination at a time that shall not inconvenience said Superintendent. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.